     Jeremy S. Davidson
     DAVIDSON BACKMAN MEDEIROS PLLC
     1550 Bank of America Financial Center
     601 West Riverside Avenue
     Spokane, Washington 99201
     (509) 624-4600
 1
     Attorney for Scott A. McGowan and Mildred L. McGowan
 2
                              UNITED STATES BANKRUPTCY COURT
 3
                              EASTERN DISTRICT OF WASHINGTON
 4
     In re. . .                                          No. 14-03113-FPC13
 5                                                       Chapter 13
 6
     SCOTT A. McGOWAN and MILDRED
     L. McGOWAN,                                         POST-CONFIRMATION
 7                                                       MODIFICATION OF CHAPTER 13
                                                         PLAN AND CERTIFICATE OF NO
 8                          Debtors.                     ADVERSE EFFECT
 9

10          The above-named Debtors, by and through their counsel Davidson
11   Backman Medeiros PLLC, hereby modify their Chapter 13 Plan filed herein on
12   September 26, 2014 [Docket No. 11], as modified by the Stipulated Modification Of

13   Plan filed on November 11, 2014 [Docket No. 29], confirmed by the Order

14
     Confirming Chapter 13 Plan entered herein on November 12, 2014 [Docket No. 36]
     and modified post-confirmation by the Stipulated Modification of Plan filed on
15
     December 18, 2014 [Docket No. 46], the Stipulated Modification of Plan filed on
16
     January 5, 2016 [Docket No. 50], the Stipulated Modification of Plan filed on June
17
     21, 2016 [Docket No. 53], the Post-Confirmation Modifciation of Plan and Notice
18
     Thereof filed on October 10, 2016 [Docket No. 60], the Post-Confirmation
19
     Modification of Plan and Certificate of No Adverse Effect filed on June 9, 2017
20   [Docket No. 75] and the Post-Confirmation Modification of Plan and Certificate of
21   No Adverse Effect filed on July 2, 2018 [Docket No. 76] (hereinafter the “Plan”) as
22   follows:
23          1.      Debtors will pay Federal National Mortgage Association directly under
24   Plan paragraph III.B. commencing September 2019.
25


                                                                  DAVIDSON BACKMAN MEDEIROS
                                                                            ATTORNEYS AT LAW
                                                                     A PROFESSIONAL LIMITED LIABILITY COMPANY
     Page 1
                                                                  1550 BANK OF AMERICA FINANCIAL CENTER
     Post-Confirmation Modification of Plan                             601 WEST RIVERSIDE AVENUE
     McGowan\Pleadings.sa                                              SPOKANE, WASHINGTON 99201
                                                                         FACSIMILE: (509) 623-1660
      14-03113-FPC13        Doc 77     Filed 03/28/19   Entered 03/28/19 10:09:52
                                                                              (509) 624-4600   Pg 1 of 2
 1          2.      All other aspects of the Plan remain unchanged.
 2          It is certified that the modified Plan proposes to be completed within five
 3   years after the time that the first payment under the original Plan was due.

 4
            DATED this 28th day of March 2019.
 5
                                              DAVIDSON BACKMAN MEDEIROS PLLC
 6

 7
                                               /s/ Jeremy S. Davidson
 8                                            Jeremy S. Davidson, WSBA No. 41237
                                              Attorney for Scott A. McGowan and Mildred
 9                                             L. McGowan
10

11                                         CERTIFICATE
12
            There were no changes to the Plan or to the treatment of creditors by this
13
     Modification which adversely affected creditors; therefore no service of the
14
     Modification was made on creditors.
15

16          DATED this 28th day of March 2019.

17

18
                                              DAVIDSON BACKMAN MEDEIROS PLLC

19
                                                /s/ Jeremy S. Davidson
20                                            Jeremy S. Davidson, WSBA No. 41237
                                              Attorney for Scott A. McGowan and Mildred
21
                                               L. McGowan
22

23

24

25


                                                                DAVIDSON BACKMAN MEDEIROS
                                                                          ATTORNEYS AT LAW
                                                                   A PROFESSIONAL LIMITED LIABILITY COMPANY
     Page 2
                                                                1550 BANK OF AMERICA FINANCIAL CENTER
     Post-Confirmation Modification of Plan                           601 WEST RIVERSIDE AVENUE
     McGowan\Pleadings.sa                                            SPOKANE, WASHINGTON 99201
                                                                       FACSIMILE: (509) 623-1660
      14-03113-FPC13        Doc 77   Filed 03/28/19   Entered 03/28/19 10:09:52
                                                                            (509) 624-4600   Pg 2 of 2
